DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been presented for examination.
Claims 1-13 are allowed.

Response to Arguments
Applicant’s arguments/amendments, filed 01/04/2021, have been fully considered and are persuasive. Objections to the specification is withdrawn in view the amendment to the abstract. The objections to the claims are withdrawn in view of the amendments to the claims and Applicant’s remarks on pg. 10.  
Applicant’s arguments/amendments, see remarks pg. 12 last two paragraphs, regarding the rejection under 35 U.S.C. 103 that the references do not teach “taking into consideration an influence of a temperature of a heater in another divided region other than a divided region including the measurement point, according to a distance between the measurement point in the divided region and the another divided region;” have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. 103 has been withdrawn. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “calculator” in claims 1-13 and a “generator” in claims 5, 6 and 13. The structure that performs the functions of the calculator and generator is described in paragraph [0065] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 02/26/2021.
The application has been amended as follows: 
Please replace claim 13 with -
13. The substrate processing apparatus of claim 1, wherein a generator is configured to generate a first prediction model obtained by modeling the critical dimension at the measurement point by a linear function of the temperature of the heater, and a second prediction model obtained by modeling the critical dimension at the measurement points by a quadratic or higher-

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 and 12, the closest pertinent prior art of record Oohashi (US 20150132863) teaches a substrate processing apparatus comprising:
a placing table having a placement surface on which one or both of a substrate ([0029] “First, an overall configuration of a plasma processing apparatus according to an embodiment of the present invention is described with reference to FIG. 1.” And [0030] “A mounting table 12 configured to hold a semiconductor wafer W (hereinafter, simply referred to as a "wafer W") thereon as a workpiece is arranged within the chamber 10.” And [0033] “The electrostatic chuck 40 configured to hold the wafer W by an electrostatic attractive force is provided on the top surface of the mounting table 12.”) and a ring member arranged to surround the substrate are placed ([0030] “To improve in-plane etching uniformity, a focus ring 18 that may be made of silicon, for example, is arranged on a top surface of the mounting table 12 to surround the outer edge of an electrostatic chuck 40.”), the placement surface being divided into a plurality of regions in each of which a heater is provided so as to adjust a temperature therein (Fig. 2 and [0055] “The heater 75 is divided into a circular center zone A, two middle zones (inner middle zone B and outer middle zone C) arranged concentrically around the outer periphery side of the center zone A, and an edge zone D arranged concentrically around the outermost periphery (see FIGS. 11 and 12).”);
The temperature setting unit 84 calculates the first values .alpha..sub.1, .alpha..sub.2, .alpha..sub.3, and .alpha..sub.4 for correcting the deviations of the surface temperature of the electrostatic chuck 40 with respect to the setting temperatures of the zones, and the second values .beta..sub.1, .beta..sub.2, .beta..sub.3, and .beta..sub.4 for correcting the temperature interferences from adjacent zones with respect to the setting temperatures of the zones” And [0095] “In the following, correction functions for obtaining heater setting temperatures Y.sub.1, Y.sub.2, Y.sub.3, and Y.sub.4 are described”) in which critical dimension at a predetermined measurement point of the substrate satisfies a predetermined condition when a predetermined substrate processing is performed on the substrate placed on the placement surface ([0084] “Also, second correction values for correcting the temperature interferences from zones adjacent to the center zone A, the inner middle zone B, the outer middle zone C, and the edge zone D are represented as .beta..sub.1, .beta..sub.2, .beta..sub.3, and .beta..sub.4, respectively. Further, the temperature sensor 77 is used in setting up the above correction values.”), using a prediction model to predict the critical dimension at the measurement point based on a temperature of the heater in each divided region as a parameter ([0072] “Based on the correlation between the setting temperatures and the CDs as described above, calculations were made to obtain optimal setting temperatures for the four zones of the heater 75 upon performing the process steps illustrated in FIG. 5, the optimal setting temperatures were prescribed in a recipe, and the process steps of FIG. 5 were performed according to the recipe.” And [0087] “FIG. 13 illustrates the functional configuration of the control device 80. The control device 80 includes an acquisition unit 81, a storage unit 83, a temperature setting unit 84, a temperature control unit 85, a determination unit 86, and a plasma process execution unit 87” and [0088] “The acquisition unit 81 continually inputs the temperature of the backside surface of the heater 75 detected by the temperature sensor 77. In the case where a plurality of temperature sensors 77 are arranged, the acquisition unit 81 may input the temperatures detected by the plurality of temperature sensors 77.”) and by taking into consideration an influence of a temperature of a heater in another divided region other than a divided region including the measurement point ([0081] “more accurate temperature control may be possible by correcting the temperature interference from the adjacent zones with respect to the setting temperatures of the zones” And  [0098] “with respect to the heater 75 at the center zone A, the relationship between the heater setting temperature Y.sub.1 and the target temperature X.sub.1 taking into account the influence of the adjacent temperature Z.sub.1 may be expressed by the following formula”); and
a heater controller configured to control the heater in each divided region to reach the target temperature calculated by the calculation unit when the substrate processing is performed on the substrate placed on the placement surface ([0091] “The temperature control unit 85 adjusts the control temperature of the heater 75 with respect to each of the zones. The temperature control unit 85 may correct the deviation of the surface temperature of the electrostatic chuck 40 with respect to the setting temperature of each of the zones upon adjusting the control temperature of the heater 75 with respect to each of the zones. Also, the temperature control unit 85 may correct the temperature interference from an adjacent zone with respect to the setting temperature of each of the zones upon adjusting the control temperature of the heater 75 with respect to each of the zones… In this case, the temperature control unit 85 may set up the temperature detected by the temperature sensor 77 arranged in a given zone as a setting temperature of the corresponding zone, and calculate the current value to be applied to each of the zones of the heater 75 based on the correlation between the setting temperatures of the zones and the current values to be applied to the zones stored in the storage unit 83.” Also see [0006] “perform a plasma process” and [0072] “the optimal setting temperatures were prescribed in a recipe, and the process steps of FIG. 5 were performed according to the recipe”).
Oohashi does not appear to explicitly disclose taking into consideration an influence of a temperature of a heater in another divided region according to a distance between the measurement point and the another divided region.
Gaff et al. (US 20110143462), hereinafter Gaff, teaches temperature as a function of distance between heater zones ([0023] “The vector T is a function of the vector X. A relationship between the vector X and T can described by a n-by-n matrix K, wherein T=KX. Diagonal elements K.sub.ii, can be measured during manufacture of the substrate support assembly or the plasma etching system. Off-diagonal elements K.sub.ij (i.noteq.j) can be measured during manufacture of the substrate support assembly or plasma etching system, or derived from a finite element thermal model, the values of diagonal elements and the physical distance between the i-th and j-th heater zones.” And [0029] “In a preferred embodiment, a technique, such as linear or nonlinear interpolation, can be used to transform the data for the substrate characteristics, e.g. CD measurements, from the substrate characteristics measurement locations to the locations at which the individual heater responses have been modeled/measured during calibration, i.e., the locations used to construct matrix K.”).

	Regarding the dependent claims, the dependent claims are allowable at least for depending from their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120012556 teaches a plasma etching apparatus with divided heater regions (Fig. 1 and [0049]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128